UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4049


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOMINGO FLORES-ARRELLANO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00487-TDS-1)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Jr., Salisbury, North Carolina, for Appellant.
Harry L. Hobgood, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Domingo Flores-Arrellano pleaded guilty to one count

of conspiracy to distribute five kilograms or more of cocaine

hydrochloride,       in        violation     of        21        U.S.C.     § 846   (2006),

possession    with    intent       to    distribute          1000    grams     or   more    of

methamphetamine,          in     violation        of        21     U.S.C.     § 841(a)(1),

(b)(1)(A)    (2006),       and    one     count       of     possessing       firearms      in

relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(a)(1)         (2006).          The        district        court     imposed      a

184-month sentence.            Counsel for Flores-Arrellano filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal, but

questioning whether the district court fashioned a reasonable

sentence in light of the substantial assistance Flores-Arrellano

provided. Flores-Arrellano did not file a pro se supplemental

brief.     The Government elected not to file a brief.                          Finding no

reversible error, we affirm.

            A review of the record reveals no error in sentencing.

When determining a sentence, the district court must calculate

the appropriate advisory guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).      Gall    v.    United       States,    552       U.S.    38,    49-50   (2007).

Appellate review of a district court’s imposition of a sentence,

“whether    inside,       just    outside,       or     significantly         outside      the

                                            2
[g]uidelines range,” is for abuse of discretion.                       Id. at 41.

Sentences within the applicable guidelines range may be presumed

by   the   appellate   court   to    be       reasonable.     United    States    v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

            The district court followed the necessary procedural

steps in sentencing Flores-Arrellano, appropriately treating the

Sentencing    Guidelines    as      advisory,      properly    calculating       and

considering    the     applicable      Guidelines       range,    granting       the

Government’s motion for a substantial assistance reduction under

U.S. Sentencing Guidelines Manual § 5K1.1 (2009), and weighing

the relevant § 3553(a) factors.                The court provided sufficient

reasoning for the below-Guidelines sentence. *                We conclude that

the district court did not abuse its discretion in imposing the

chosen sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                     This court

requires that counsel inform Flores-Arrellano, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Flores-Arrellano requests that a petition be

      *
        To the extent that Flores-Arrellano challenges the
sufficiency and extent of the departure simply because of his
dissatisfaction with it, this court does not have jurisdiction
to consider that claim. United States v. Hill, 70 F.3d 321, 324
(4th Cir. 1995).



                                          3
filed,    but   counsel   believes   that    such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on Flores-Arrellano.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   the    court   and   argument   would   not    aid   the   decisional

process.

                                                                      AFFIRMED




                                     4